J-S53034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    COURTNEY LOGAN                                  :
                                                    :
                       Appellant                    :   No. 2884 EDA 2019

          Appeal from the Judgment of Sentence Entered May 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0005089-2018


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                 FILED APRIL 28, 2021

        Courtney Logan (Logan) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Philadelphia County (trial court)

after she entered an open guilty plea to one count of endangering the welfare

of children.    On appeal, Logan challenges the discretionary aspects of her

sentence. We affirm.

                                               I.

        We take these facts from Logan’s plea hearing. On the morning of April

12, 2019, Logan’s four-month-old daughter (Daughter) was transported to

Children's Hospital of Philadelphia after Logan called 911. When Daughter

arrived, the hospital immediately admitted her to the Intensive Care Unit


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53034-20


because of severe injuries. These injuries consisted of bleeding to her brain;

bleeding behind both eyes; a traumatic brain injury; and significant brain and

neurological damage.    Daughter also had old fractures that were healing.

Suspecting child abuse, the hospital contacted the police.

      After responding to the hospital, the police interviewed Logan. Logan

could not explain how Daughter sustained her injuries, even though she was

the only person with Daughter for the preceding 24 hours. She told the police

that Daughter went to sleep the day before (April 11th) around 11:00 a.m.

and then slept for about 24 hours. Whenever Logan would try to wake her,

Daughter was unresponsive.     Mother, however, did not seek medical help.

Instead, she waited until 7:00 a.m. the next morning (April 12th) before

calling the hospital.   Upon hearing about Daughter’s condition, hospital

personnel told Logan to immediately bring her child to the hospital. Mother,

however, delayed further and waited until 10:00 a.m. before calling 911 and

having Daughter transported to the hospital. According to the doctors that

treated Daughter, Logan’s delay in bringing her child to the hospital

exacerbated Daughter’s injuries, particularly her neurological brain injury.

      At first, the Commonwealth believed Logan caused Daughter’s near-

fatal injuries, charging her with attempted murder and aggravated assault.

After further investigation, however, the Commonwealth came to believe that

Daughter’s biological father, Russell Watson (Watson), was the possible

abuser, even though there was not enough evidence to charge him.


                                     -2-
J-S53034-20


        Nevertheless, because of her delay in seeking medical care for

Daughter, Logan entered an open guilty plea to a single first-degree felony

count    of   endangering      the   welfare   of    children   (EWOC),   18   Pa.C.S.

§ 4304(a)(1).1 Under subsection (b) of the EWOC subsection, the offense’s

grading increases to a second-degree felony if the actor’s conduct “created a

substantial risk of death or serious bodily injury and was part of a course of

conduct.”     18 Pa.C.S. § 4304(b)(1)(iv).          The grading increases to a first-

degree felony if “the child was under six years of age.”                  18 Pa.C.S.

§ 4304(b)(2).

        Because she had no prior criminal convictions, Logan had a prior record

score of zero.      The offense gravity score, meanwhile, was eight because

Logan’s EWOC conviction was a first-degree felony. 204 Pa. Code. § 303.15

(offense listing).2 As a result, Logan’s standard range guidelines were 9 to 16

months, with her aggravated/mitigated range being plus or minus 9 months.

204 Pa. Code § 303.16 (basic sentencing matrix).



____________________________________________


1 As we have explained, “[u]nder an open plea, the defendant does not enter
into an agreement with the Commonwealth. There is no quid pro quo
exchange between the defendant and the Commonwealth whereby the
Commonwealth agrees to some action in exchange for the defendant’s guilty
plea.” Commonwealth v. Williams, 198 A.3d 1181, 1184 (Pa. Super.
2018).

2 The offense gravity score for EWOC graded as a first-degree felony was later
increased to nine. See Sentencing Guidelines, 7th Edition Amendment 5
(Effective 1/1/2020), at 303.15 (offense listing).


                                           -3-
J-S53034-20


      At her sentencing hearing, Logan’s counsel began by acknowledging

that Logan, though not the perpetrator, did not do enough to protect Daughter

from Watson abusing her. According to counsel, Logan ignored signs that

Watson was abusive.      This included a prior incident that involved Watson

breaking their son’s leg. Even when a judge removed their son from the home,

Logan still believed Watson that it was an accident. Logan did not realize that

Watson was abusive until the trial court revoked her bail and she met a woman

in jail who also had children with Watson. This other woman told Logan that

all four of her children were removed from her home because of Watson’s

abuse.

      To help explain why Logan failed to prevent the abuse, her counsel

detailed Logan’s difficult childhood and lack of male role models while growing

up. This began with her father being abusive to both Logan and her mother.

This abuse, in turn, caused Logan’s mother to use drugs. Counsel recounted

how mother would take Logan with her to “crack houses” and use drugs.

Eventually, one of mother’s friends had to take custody of Logan because of

the mother’s drug use.

      Counsel next detailed how Logan had her first child as a teenager and

lived with her first child’s father until he was imprisoned. Because her father

was unwilling to help and her mother was unable, Logan relied on shelter care

for housing. It was during one of these periods that she met Watson and

began a relationship with him, even though he was squatting in an abandoned


                                     -4-
J-S53034-20


house at the time.    Together, they had two children, including Daughter.

Logan eventually obtained her own housing but allowed Watson to stay with

her despite her housing agreement prohibiting other adults from living there.

Later, after Daughter was taken to the hospital, Logan lied to the police about

Watson living with her.    Counsel, however, explained that Logan did this

because she was afraid that she would lose her housing if she violated her

housing agreement.

      Counsel corroborated this background with three witnesses who knew

Logan, including Logan’s mother and the family friend who looked after Logan

as a child.     Counsel also detailed how Logan had made significant

improvement while awaiting sentencing. A case manager with Mental Health

Partnerships testified that Logan had completed their reentry program and

had become a certified peer specialist. Additionally, the lead clinician at the

University Penn Center for Carceral Communities testified that they had

devised a treatment plan for Logan that would include continuing group and

individual therapy. Finally, after the Commonwealth made its presentation,

Logan exercised her right to allocution and expressed remorse for what

happened to Daughter and allowing Watson to harm her.            For all these

reasons, Logan requested that she receive a standard range sentence.

      The Commonwealth countered that Logan should receive an aggravated

sentence of four to eight years’ imprisonment.      Among other things, the

Commonwealth emphasized Logan’s delay in not seeking medical help for


                                     -5-
J-S53034-20


Daughter. This included not only the critical three-hour period on April 12th

after the hospital told Logan to bring in Daughter, but also the day before

when Daughter was not responsive for 24 hours straight.       Because of this

delay, the Commonwealth argued, Daughter was a “near fatality” when she

arrived at the hospital with her injuries. The Commonwealth added that many

of these injuries were healing skull, rib and arm fractures, suggesting a

pattern of abuse.

      Additionally, in arguing for an aggravated sentence, the Commonwealth

pointed to Logan’s lack of candor when the police interviewed her. Indeed,

the Commonwealth observed, Logan did not admit that she left Daughter

alone with Watson until the sentencing hearing.           On this point, the

Commonwealth felt that Logan’s professed reason for her lack of candor -

being afraid of losing her housing - did not excuse her conduct, especially

considering Daughter’s condition. The Commonwealth added that Logan had

no questions about Daughter’s injuries at the hospital but was concerned with

receiving a doctor’s note explaining why she would miss an appointment about

her water bill.

      After hearing from both parties, the trial court sentenced Logan to three

and one-half to seven years’ imprisonment followed by four years of reporting

probation. As part of its sentence, the trial court also ordered that Logan

undergo mental health treatment, attend therapy and parenting classes, and

take anger management classes.


                                     -6-
J-S53034-20


      In sentencing Logan outside the guidelines, the trial court explained its

reasoning:

      After reviewing everything that was generated for this hearing, all
      the reports and documents, I’ve heard all the testimony, I’ve
      heard all the arguments. And this is just point blank sad, the
      reason why we’re here today, and it really is a blessing that by
      grace this was not a homicide.

      I am very troubled by the facts of this case, the injuries of your
      child, the length and time in which treatment was actually
      obtained, and I am glad that you are remorseful today. I think it
      must be balanced against what you actually did, and the injuries
      the child faced.

                                      ***

      And I do incorporate the assistant district attorney’s arguments as
      well, that’s why I fashioned the sentence, but I did take into
      consideration the mitigation.

N.T., 5/24/19, at 51, 53.

      Logan filed a post-sentence motion requesting downward modification

of her sentence, arguing that the trial court imposed an excessive and

manifestly unreasonable sentence by overlooking her mitigating evidence and

potential for rehabilitation.   After her post-sentence motion was denied by

operation of law, Logan filed this timely appeal to raise one issue:

      Did not the lower court err as a matter of law, abuse its discretion,
      and violate general sentencing principles when it imposed a
      sentence of 3 ½ to 7 years confinement plus four years of
      probation where this sentence was manifestly excessive and
      unreasonable in that it far surpassed what was required to protect
      the public and went well beyond what was necessary to foster
      [Logan’s] rehabilitation?

Logan’s Brief at 3.


                                      -7-
J-S53034-20


                                       II.

      Logan’s sole issue implicates the discretionary aspects of sentencing.

“The right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

“An appellant must satisfy a four-part test to invoke this Court’s jurisdiction

when challenging the discretionary aspects of a sentence.” Id. We conduct

this four-part test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or in a post-sentence motion; (2) the appellant
      filed a timely notice of appeal; (3) the appellant set forth a concise
      statement of reasons relied upon for the allowance of appeal
      pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises a
      substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted). “A defendant presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013) (citations

omitted).

      Logan satisfies the first three requirements of the four-part test. First,

Logan preserved the issue by raising it in a timely post-sentence motion.

Second, she filed a timely notice of appeal. Third, she has set forth a concise

statement of reasons relied on for the allowance of appeal under Pa.R.A.P.

2119(f).

                                      -8-
J-S53034-20


       In her Rule 2119(f) statement, Logan argues that the trial court abused

its discretion by disregarding her rehabilitative needs and other factors under

42 Pa.C.S. § 9721(b). See Logan’s Brief at 10-12. This Court has found a

substantial question exists when the appellant alleged that the sentencing

court ignored the factors set forth in 42 Pa.C.S. § 9721(b).                 See

Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006) (appellant

raised a substantial question by alleging that the trial court failed to properly

consider the factors set forth in 42 Pa.C.S. § 9721(b)). Thus, Logan has raised

a substantial question warranting merits review.3

       Logan first argues that the trial court deviated from the standard range

guidelines with no evidence that she was a danger to the community. On this

point, she asserts that the trial court’s sentence did not advance protection of

the public, especially since none of her three children are under her care.




____________________________________________


3 Our standard of review of a challenge to the discretionary aspects of
sentencing is as follows:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Watson, 228 A.3d 928, 936-37 (Pa. Super. 2020)
(citations omitted).

                                           -9-
J-S53034-20


      Next, Logan contends that the trial court ignored her rehabilitative

needs. For this contention, she emphasizes her mitigation evidence that she

was a victim of child neglect and abuse. She acknowledges that the trial court

ordered she attend therapy, anger management and parenting classes, but

argues that this could have been accomplished with less prison time and

probation. In her view, the trial court’s sentence of imprisonment does not

serve her rehabilitation. Logan also faults the trial court for not mentioning

the abuse that she endured as a child. Instead, the trial court overweighed

the facts of the case while failing to properly fashion a sentence that

appropriately accounted for her mitigation evidence. For these reasons, Logan

requests a new sentencing hearing.

      First, as this Court has often recognized,

      [w]here the sentencing judge had the benefit of a presentence
      report, it will be presumed that he was aware of relevant
      information regarding appellant’s character and weighed those
      considerations along with the mitigating statutory factors.

Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa. Super. 2018) (citation

omitted).

      As quoted above, before imposing its sentence, the trial court stated on

the record that it had reviewed “all the reports and documents” that Logan

had submitted for the sentencing hearing. N.T., 5/24/19, at 51. This would

have included the mitigation packet that Logan submitted to the trial court

before sentencing. Id. at 7. In addition, after rendering its sentence, the trial

court stated that it considered all of Logan’s mitigation evidence in fashioning

                                     - 10 -
J-S53034-20


its sentence. Id. at 53. Accordingly, we cannot agree with Logan’s contention

that the trial court ignored her mitigation evidence only because, as she seems

to suggest, it did not give an extended discussion of how her mitigation

evidence factored into its sentencing. See Commonwealth v. Feucht, 955

A.2d 377, 383 (Pa. Super. 2008) (“The [sentencing] court is not required to

parrot the words of the Sentencing Code, stating every factor that must be

considered under section 9721(b).”).

      This being the case, Logan’s sentencing claim then essentially amounts

to a disagreement with the trial court giving greater weight to the facts of the

offense over her rehabilitative needs or protection of the public.     The trial

court, however, was only obligated to consider these factors, not to accept

them in the context of the facts of the case.

      As the trial court stated at sentencing, despite Logan’s remorse, it was

still disturbed by the injures to a four-month-old infant and the 24-hour delay

by Logan in seeking help. In its subsequent Pa.R.A.P. 1925(a) opinion, the

trial court echoed its finding, stating, “this court was extremely disturbed by

the repulsive nature of the crime and the utterly helpless status of the victim

and determined that a significant term of incarceration was warranted.” Trial

Court Opinion, 6/29/20, at 5. In particular, the trial court observed that not

only did Logan endanger Daughter by leaving her with Watson, but also by

her “underwhelming efforts” to remedy Daughter’s injuries. Id. at 6. Even

after taking Daughter to the hospital, Logan refused to explain how her child


                                     - 11 -
J-S53034-20


received her injuries. Id. On this point, the trial court notes, the presentence

investigation included information that Logan has a history of “willfully

neglecting her role as a parent or protector.” Id. at 6. This included a family

court order that required Watson to not have contact with either her or her

children. Id. at 7. Besides the severity of Daughter’s near-fatal injuries, the

trial court relied on evidence of Logan’s conduct both before and after the

offense that, in the court’s view, required a significant term of incarceration.

For this reason, we cannot conclude that the trial court made an unreasonable

decision in imposing the sentence that it did. Accordingly, Logan is due no

relief on his issues challenging the discretionary aspects of her sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2021




                                     - 12 -